Citation Nr: 0909652	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
residual type, competent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 until 
October 1977.  

The Board notes there was conflicting evidence concerning the 
Veteran's service.  The DD 214 lists the service from 
September 1976 until October 1977; however, a request for 
information dated in March 1979 noted the DD 214 was in error 
and indicated the Veteran's period of active service was from 
February 1977 until October 1977.  Most recently, a request 
to confirm the Veteran's service submitted to the National 
Personnel Records Center (NPRC) in February 2006 verified the 
Veteran's service from September 1976 until October 1977.  

Considering that the Veteran's Form DD 214 was provided by an 
agency of the U.S. Government, the Board is assured of the 
authenticity of these original records.  Additionally, this 
period of service was recently verified by the NPRC.  In this 
regard, this finding is consistent with the well-recognized 
reliance placed by VA upon service department and NPRC 
determinations. See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 
C.F.R. §§ 3.203(a), (c).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The RO has characterized the claim as one for service 
connection on a de novo basis.  Irrespective of the RO's 
characterization, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claims 
of service connection for schizophrenia. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue for consideration to more 
accurately reflect the provisions of law under which the 
appeal must be considered. See 38 C.F.R. § 19.35 (Providing 
that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).


FINDINGS OF FACT

1.  A rating decision dated in April 1978 denied service 
connection for a nervous condition; the Veteran did not 
perfect his appeal for this decision and it is final.

2.  A rating decision dated in February 2005 denied service 
connection for schizophrenia; the Veteran did not appeal this 
decision and it is final.

3.  The evidence associated with the claims file subsequent 
to the February 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
schizophrenia, residual type, competent, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final February 2005 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for schizophrenia, residual type, 
competent, is not new and material, and the Veteran's claim 
for that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran seeks service connection for schizophrenia.  A 
claim for a nervous condition was previously considered and 
denied by the RO in an April 1978 rating decision.  The 
Veteran filed a timely Notice of Disagreement and a Statement 
of the Case was issued; however, the Veteran did not perfect 
his appeal by the filing of a timely substantive appeal. As 
such, the April 1978 decision represents a final decision. 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  Although the April 
1978 rating decision characterized the disability as a 
"nervous condition" the Board notes that the evidence 
discussed and considered at the time of the decision 
reflected a diagnosis of schizophrenia, residual type, 
competent.  Thus, in spite of the different diagnosis noted 
in the issue, the claim, in actuality was for the same 
diagnosed disability.  See Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008) (holding that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury).  

Subsequently, the Veteran sought to reopen the claim but was 
advised in a May 1982 letter that he had not submitted new 
and material evidence, the claim remained denied.  The 
Veteran again sought to reopen the claim and was advised in a 
January 1997 letter that he needed to submit new and material 
evidence.  The Veteran did not do so and the claim was not 
adjudicated; however, the RO never informed the Veteran that 
the claim was deemed abandoned for failure to prosecute when 
he failed to submit the information requested. See 38 C.F.R. 
§ 3.158 (1997). Although a decision from the U.S. Court of 
Appeals for Veterans Claims (CAVC) indicates the January 1997 
letter may not be deemed a final adjudication, in the present 
case, the Veteran clearly had a prior final claim in April 
1947.  See Ingram v. Nicholson, 20 Vet. App. 156, 164 (2006) 
("a claim remains pending until there is an explicit 
adjudication of the claim or an explicit adjudication of a 
subsequent 'claim' for the same disability").  

Additionally, the RO again considered and denied the claim to 
reopen service connection for schizophrenia in February 2005.  
The Veteran did not appeal this decision.  Given the timing 
of the Veteran's subsequent December 2005 application to 
reopen the claim, the Board considered whether the December 
2005 application could be construed as a Notice of 
Disagreement; however, there was nothing on this application 
that could reasonably be construed as disagreement with the 
February 2005 rating decision.  See 38 C.F.R. § 20.201 (2005-
2008), 19.26 (2008).  In fact, the December 2005 claim was 
submitted on Form VA 21-526, the standard form for a new 
application for compensation or pension.  Accordingly, as 
there was no notice of disagreement filed within a year of 
the February 2005 rating decision, the decision became final. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  Therefore the 
submission of new and material evidence is required.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in November 2006 
included the definition of "new and material evidence," the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the February 2005 rating decision that denied 
to reopen service connection for schizophrenia, the evidence 
of record consisted of service treatment records, VA 
outpatient treatment record, private medical records and a 
report of a VA examination.  Subsequently, additional private 
medical records have been associated with the claims file.  
The Veteran also provided testimony at a September 2008 Board 
hearing. 

The evidence submitted subsequent to the February 2005 rating 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim for schizophrenia was denied in the February 2005 
rating decision as the Veteran had not submitted new and 
material evidence to reopen the previously denied April 1978 
rating decision.  The February 2005 rating decision explained 
that the private records the Veteran had submitted to reopen 
his claim failed to demonstrate that the schizophrenia was 
incurred in or aggravated during service.  The prior April 
1978 rating decision denied the claim as there was no 
evidence that the preexisting schizophrenia was aggravated 
beyond the natural progression of the disability during 
service.  Although the evidence submitted since the final 
February 2005 decision demonstrates complaints and treatment 
of schizophrenia, none of the records provide evidence that 
provides a nexus between the current disability and service 
or demonstrating that the schizophrenia was aggravated during 
service. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service); see also Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").  

Additionally, to the extent the Veteran provided statements 
and testimony alleging the schizophrenia did not pre-exist 
service and that the condition first manifested during 
service, the Board notes that this argument is cumulative and 
redundant.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Specifically, the Veteran had argued as early as 
September 1981 that he had no disability prior to service.  
The Veteran provided no evidence, other than his own 
statements, to support such an assertion and, in fact, 
testified that he had never been told by a physician that the 
condition had not pre-existed service.  Accordingly, the 
Veteran's testimony alone is duplicative of his prior 
arguments and does not constitute material evidence.  

Thus, the additional evidence received since the February 
2005 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for schizophrenia is not reopened.



ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for schizophrenia, residual type, competent, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


